Case 2:18-cv-01490-SVW-SK Document 92-3 Filed 10/30/18 Page 1 of 5 Page ID #:1850




                          EXHIBIT 2
Case
 Case2:18-cv-01490-SVW-SK
       2:18-cv-01490-SVW-SK Document
                             Document92-3
                                      53 Filed
                                          Filed 07/27/18
                                                10/30/18 Page
                                                         Page 12 of
                                                                 of 45 Page
                                                                       Page ID
                                                                             ID #:759
                                                                                #:1851



    1   Neville L. Johnson (SBN 66329)
        Jordanna G. Thigpen (SBN 232642)
    2   Daniel B. Lifschitz (SBN 285068)
        JOHNSON & JOHNSON LLP
    3   439 North Canon Drive, Suite 200
    4   Beverly Hills, California 90210
        Telephone: (310) 975-1080
    5   Facsimile: (310) 975-1095
        Email:       njohnson@jjllplaw.com
    6                jthigpen@jjllplaw.com
                     dlifschitz@jjllplaw.com
    7
    8   Attorneys for Defendant
        BC Strategy UK Ltd.
    9
                            UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11
  12    TENSOR LAW P.C., a California          CASE NO. 2:18-cv-01490-SVW (SKx)
        corporation,
  13
              Plaintiff,                       DECLARATION OF DR. AVI YANUS
  14                                           IN SUPPORT OF DEFENDANT BC
                     v.                        STRATEGY UK LTD.’S MOTION TO
  15                                           DISMISS THE FIRST AMENDED
  16    MICHAEL F. RUBIN, et al.,              COMPLAINT UNDER RULES 8(a),
                                               12(b)(2), 12(b)(4), 12(b)(5), AND 12(b)(6)
  17          Defendant.
  18                                           Hearing
  19                                           Date:       September 17, 2018
                                               Time:       1:30 P.M.
  20                                           Location:   350 W. 1st Street
                                                           Courtroom 10A, 10th Floor
  21                                                       Los Angeles, CA 90012
  22
  23                                           [Notice of Motion and Motion to Dismiss
                                               Pursuant to Fed. R. Civ. P. 8(a), 12(b)(2),
  24                                           12(b)(4)), 12(b)(5), and 12(b)(6);
                                               Memorandum of Points and Authorities;
  25                                           Declaration of Neville L. Johnson filed
  26                                           concurrently herewith]

  27
  28

                DECLARATION OF DR. AVI YANUS IN SUPPORT OF MOTION TO DISMISS
Case
 Case2:18-cv-01490-SVW-SK
       2:18-cv-01490-SVW-SK Document
                             Document92-3
                                      53 Filed
                                          Filed 07/27/18
                                                10/30/18 Page
                                                         Page 23 of
                                                                 of 45 Page
                                                                       Page ID
                                                                             ID #:760
                                                                                #:1852



    1                           DECLARATION OF DR. AVI YANUS
    2   I, Dr. Avi Yanus, declare:
    3         1. I am the Director of BC Strategy UK, Ltd. (“BC Strategy UK”) and am a
    4   resident of London, United Kingdom (“UK”). I am the sole director of BC Strategy
    5   UK, and have been so since the foundation of the company in July 2012. Except as
    6   otherwise indicated and to the extent that facts are stated upon information and
    7   belief of BC Strategy UK, I have personal knowledge of the matters set forth below
    8   and could competently testify thereto if called to do so.
    9         2. BC Strategy UK incorporated as a limited company under the laws of
  10    England and Wales with its principal place of business in London, UK. The
  11    company is a fully-owned subsidiary of BC Strategy, a limited company
  12    incorporated under the laws of Israel with its principal place of business in Tel
  13    Aviv, Israel (the two companies together are collectively known as “Black Cube”).
  14          3. Black Cube is a business intelligence and strategic consultancy firm. The
  15    main service that the company provides is litigation support, in which it brings to
  16    the legal desk intelligence that assists its clients and supports efforts to locate
  17    evidence, witnesses and assets, and analyze conflicts of interest.
  18          4. All of Black Cube’s staff is based in Tel Aviv, London, or Paris. All of
  19    BC Strategy UK’s staff is based in London.
  20          5. Black Cube does not have an office in California, or anywhere else in the
  21    United States, and is not registered to do business in California or anywhere else in
  22    the United States. Indeed, Black Cube has no California-based business operations
  23    and no U.S. employees. Black Cube does not rent or own any U.S. property. Black
  24    Cube does not have any U.S. bank accounts.
  25          6. Black Cube does not direct any advertising specifically toward California
  26    residents or U.S. residents in general, nor does it advertise in any publications that
  27    are directed primarily toward California residents or U.S. residents in general.
  28    Black Cube does not have any clients in California.
                                                      1
                   DECLARATION OF DR. AVI YANUS IN SUPPORT OF MOTION TO DISMISS
Case
 Case2:18-cv-01490-SVW-SK
       2:18-cv-01490-SVW-SK Document
                             Document92-3
                                      53 Filed
                                          Filed 07/27/18
                                                10/30/18 Page
                                                         Page 34 of
                                                                 of 45 Page
                                                                       Page ID
                                                                             ID #:761
                                                                                #:1853



    1         7.      None of Black Cube’s officers or directors reside in or are domiciled
    2   in California or in the U.S.
    3         8.      BC Strategy UK does not publish any website of its own. Black Cube
    4   does publish a website, owned by BC Strategy, located at https://www.blackcube.
    5   com. This is not an active consumer website. Black Cube’s website consists of
    6   informational pages describing its services and provides no way for consumers or
    7   anyone else to transact business through its website, aside from a standard contact
    8   page where anyone can submit their personal information for follow up. Nothing
    9   on the website targets California or even United States customers.
  10          9.      According to legal advice I received, BC Strategy UK was never
  11    properly served with the summons and complaint in this action.
  12          10.     The Plaintiff in this action, Tensor Law P.C., initially attempted to
  13    serve BC Strategy UK by sending a copy of the summons and complaint by
  14    international Federal Express delivery. Plaintiff’s counsel (who is also Plaintiff)
  15    was then informed that Federal-expressing a complaint was an improper method of
  16    service.
  17          11.     Thereafter, on July 6, 2018, a process server came to the mail room of
  18    the building where BC Strategy UK is located in London and handed two copies of
  19    the summons and First Amended Complaint, along with the documents attached
  20    hereto as Exhibit 1, to a clerk in the mail room. This clerk is not an employee of
  21    either Black Cube and has no affiliation with either entity. This individual did not
  22    have authorization to accept service of process on behalf of BC Strategy UK.
  23          12.     Black Cube is not domiciled in California or anywhere else in the
  24    United States, and does not consent to jurisdiction over BC Strategy UK in the
  25    courts of California.
  26          13.     It would be unreasonable to require BC Strategy UK to defend this
  27    action in courts within California for the following reasons:
  28                  a. BC Strategy UK’s contacts with the United States are limited to
                                                     2
                    DECLARATION OF DR. AVI YANUS IN SUPPORT OF MOTION TO DISMISS
Case
 Case2:18-cv-01490-SVW-SK
       2:18-cv-01490-SVW-SK Document
                             Document92-3
                                      53 Filed
                                          Filed 07/27/18
                                                10/30/18 Page
                                                         Page 45 of
                                                                 of 45 Page
                                                                       Page ID
                                                                             ID #:762
                                                                                #:1854



    1   incidental contact in the course of performing research and analysis services for its
    2   clients.
    3                b. BC Strategy UK has not purposefully availed itself of the benefits
    4   or protections of the law of California in particular or of the United States in
    5   general;
    6                c. BC Strategy UK has not purposefully directed its activities toward
    7   California in particular or in the United States in general;
    8                d. While the facts of the First Amended Complaint are exceptionally
    9   vague as to BC Strategy UK, all individuals who have potentially have information
  10    or knowledge related to the allegations of the complaint mostly reside in Tel Aviv,
  11    Israel or London, England, and some of the individuals in Tel Aviv either do not
  12    speak English or do not speak English as a first language; and
  13                 e. To the extent that a U.S. court issues any order compelling BC
  14    Strategy UK to take (or refrain from) any action, that order may be inconsistent
  15    with BC Strategy UK’s legal obligations under English law.
  16
  17           I declare, under penalty of perjury, under the laws of the United States, that
  18    the foregoing is true and correct and that this was executed on the 27th day of July
  19    2018 at London, UK.
  20
  21                                                          DR. AVI YANUS
  22
  23
  24
  25
  26
  27
  28
                                                     3
                   DECLARATION OF DR. AVI YANUS IN SUPPORT OF MOTION TO DISMISS
